ITEMID: 001-22839
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: KRANZ v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Edmund Kranz, is a Polish national, who was born in 1919 and lives in Bydgoszcz.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 19 July 1966 the applicant and his wife obtained a divorce decree. On 5 November 1975 the applicant’s ex-wife filed with the Bydgoszcz District Court (Sąd Rejonowy) a petition for division of the matrimonial property.
On 16 October 1978 the Bydgoszcz District Court gave a decision. Both parties appealed. On 30 May 1979 the Bydgoszcz Regional Court (Sąd Wojewódzki) quashed the first-instance decision and remitted the case.
In 1982 the applicant’s ex-wife donated her share in the disputed property to A.H. and E.H., who became parties to the proceedings.
On 2 December 1990 the applicant sent a letter to the Minister of Justice, complaining about the slow progress of the proceedings. On 15 February 1991, in reply to his complaints, the President of the Bydgoszcz Regional Court acknowledged that the proceedings were indeed lengthy.
Prior to 1 May 1993, the Bydgoszcz District Court held a number of hearings and obtained several expert reports.
On 2 October 1996 the Bydgoszcz District Court gave a decision. The court granted ownership of the entire property (plot of land and a house) to A.H. and E.H. The court also ordered them to pay off the applicant’s share in the estate.
On 5 June 1997, on the applicant’s appeal, the Bydgoszcz Regional Court partly amended the first-instance decision. On 19 September 1997 the applicant lodged a cassation appeal.
In March 1998 A.H. and E.H. sold their share in the property to a certain J.S. On 28 April 1999 the Supreme Court (Sąd Najwyższy) quashed the decision of 5 June 1997 and remitted the case to the Bydgoszcz Regional Court (Sąd Okręgowy).
On 20 December 2000 the Bydgoszcz District Court issued an interim order allowing the applicant to install central heating in his part of the house. On 25 June 2001, upon an appeal by J.S., the Bydgoszcz Regional Court quashed this decision.
It appears that the proceedings are pending before the Bydgoszcz Regional Court.
